WHEELER, District Judge.
These were paintings in oil upon panels of papier maché to go into the frame of a false door, a part of the same invoice, but assessed separately, for a part of the interior decorations of a house. They were considered to be wood panels, and assessed as manufactures of wood, under paragraph 230 of the tariff act of 1890, against a protest that they should be assessed at a lower rate as “paintings in oil,” under paragraph 465. The testimony taken since shows clearly that they are not manufactures of wood, and that the false door frame was to be, in that form, their frame. Together they would not be a door, but only paintings in a frame imitating a door. Oil paintings must be done upon something becoming a part of them, and that may as well be papier maché as anything. These, as they were assessed, were simply paintings in oil, exactly provided for in paragraph 465. That they were intended for, and were to become, parts of an imitation of a door, would not make them any the less so, as was said of ivory keys which were to become parts of pianos, in Robertson v. Gerdau, 132 U. S. 454, 10 Sup. Ct. 119. Judgment reversed. ■